           Case 2:20-cv-11254-LVP-APP ECF No. 2 filed 05/21/20                              PageID.136        Page 1 of 10
AO 440 (Rev. 06/12) Summons in a Civil Action



                                                UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Eastern District of Michigan



Group 1 Automotive, Inc., et al                                      )
                                                                     )
                                                                     )            Civil Action No. 20-11254
                                                      Plaintiff,     )
                                                                     )
                                       v.                            )
Toyo Tire & Rubber Co., Ltd., et al                                  )            Hon. Linda V. Parker
                                                                     )
                                                                     )
                                                      Defendant.     )

                                                     SUMMONS IN A CIVIL ACTION

To:        Toyo Tire & Rubber Co., Ltd.



           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
(a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
               L




       If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.


DAVID J. WEAVER, CLERK OF COURT                                    By: s/LGranger
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance: May 21, 2020
           Case 2:20-cv-11254-LVP-APP ECF No. 2 filed 05/21/20                                PageID.137       Page 2 of 10
AO 440 (Rev. 06/12) Summons in a Civil Action



                                       Summons and Complaint Return of Service

                                                               Case No. 20-11254
                                                               Hon. Linda V. Parker

                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)   Toyo Tire & Rubber Co., Ltd.
 was received by me on (date)                                        .

            u I personally served the summons on the individual at (place)
                                                                               on (date)                           ; or

            u I left the summons at the individual’s residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
            on (date)                           , and mailed a copy to the individual’s last known address; or

            u I served the summons on (name of individual)                                                                  , who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                           ; or

            u I returned the summons unexecuted because                                                                           ; or

            u Other (specify):
                                                                                                                                       .

          My fees are $                         for travel and $                  for services, for a total of $                       .

          I declare under penalty of perjury that this information is true.

 Date:
                                                                                        Server’s signature



                                                                                      Printed name and title




                                                                                           Server’s address

 Additional information regarding attempted service, etc:
           Case 2:20-cv-11254-LVP-APP ECF No. 2 filed 05/21/20                              PageID.138        Page 3 of 10
AO 440 (Rev. 06/12) Summons in a Civil Action



                                                UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Eastern District of Michigan



Group 1 Automotive, Inc., et al                                      )
                                                                     )
                                                                     )            Civil Action No. 20-11254
                                                      Plaintiff,     )
                                                                     )
                                       v.                            )
Toyo Tire & Rubber Co., Ltd., et al                                  )            Hon. Linda V. Parker
                                                                     )
                                                                     )
                                                      Defendant.     )

                                                     SUMMONS IN A CIVIL ACTION

To:        Toyo Automotive Parts (USA), Inc.



           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
(a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
               L




       If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.


DAVID J. WEAVER, CLERK OF COURT                                    By: s/LGranger
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance: May 21, 2020
           Case 2:20-cv-11254-LVP-APP ECF No. 2 filed 05/21/20                                PageID.139       Page 4 of 10
AO 440 (Rev. 06/12) Summons in a Civil Action



                                       Summons and Complaint Return of Service

                                                               Case No. 20-11254
                                                               Hon. Linda V. Parker

                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)   Toyo Automotive Parts (USA), Inc.
 was received by me on (date)                                        .

            u I personally served the summons on the individual at (place)
                                                                               on (date)                           ; or

            u I left the summons at the individual’s residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
            on (date)                           , and mailed a copy to the individual’s last known address; or

            u I served the summons on (name of individual)                                                                  , who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                           ; or

            u I returned the summons unexecuted because                                                                           ; or

            u Other (specify):
                                                                                                                                       .

          My fees are $                         for travel and $                  for services, for a total of $                       .

          I declare under penalty of perjury that this information is true.

 Date:
                                                                                        Server’s signature



                                                                                      Printed name and title




                                                                                           Server’s address

 Additional information regarding attempted service, etc:
           Case 2:20-cv-11254-LVP-APP ECF No. 2 filed 05/21/20                              PageID.140        Page 5 of 10
AO 440 (Rev. 06/12) Summons in a Civil Action



                                                UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Eastern District of Michigan



Group 1 Automotive, Inc., et al                                      )
                                                                     )
                                                                     )            Civil Action No. 20-11254
                                                      Plaintiff,     )
                                                                     )
                                       v.                            )
Toyo Tire & Rubber Co., Ltd., et al                                  )            Hon. Linda V. Parker
                                                                     )
                                                                     )
                                                      Defendant.     )

                                                     SUMMONS IN A CIVIL ACTION

To:        Toyoda Gosei Co., Ltd.



           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
(a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
               L




       If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.


DAVID J. WEAVER, CLERK OF COURT                                    By: s/LGranger
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance: May 21, 2020
           Case 2:20-cv-11254-LVP-APP ECF No. 2 filed 05/21/20                                PageID.141       Page 6 of 10
AO 440 (Rev. 06/12) Summons in a Civil Action



                                       Summons and Complaint Return of Service

                                                               Case No. 20-11254
                                                               Hon. Linda V. Parker

                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)   Toyoda Gosei Co., Ltd.
 was received by me on (date)                                        .

            u I personally served the summons on the individual at (place)
                                                                               on (date)                           ; or

            u I left the summons at the individual’s residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
            on (date)                           , and mailed a copy to the individual’s last known address; or

            u I served the summons on (name of individual)                                                                  , who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                           ; or

            u I returned the summons unexecuted because                                                                           ; or

            u Other (specify):
                                                                                                                                       .

          My fees are $                         for travel and $                  for services, for a total of $                       .

          I declare under penalty of perjury that this information is true.

 Date:
                                                                                        Server’s signature



                                                                                      Printed name and title




                                                                                           Server’s address

 Additional information regarding attempted service, etc:
           Case 2:20-cv-11254-LVP-APP ECF No. 2 filed 05/21/20                              PageID.142        Page 7 of 10
AO 440 (Rev. 06/12) Summons in a Civil Action



                                                UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Eastern District of Michigan



Group 1 Automotive, Inc., et al                                      )
                                                                     )
                                                                     )            Civil Action No. 20-11254
                                                      Plaintiff,     )
                                                                     )
                                       v.                            )
Toyo Tire & Rubber Co., Ltd., et al                                  )            Hon. Linda V. Parker
                                                                     )
                                                                     )
                                                      Defendant.     )

                                                     SUMMONS IN A CIVIL ACTION

To:        Toyoda Gosei North America Corp.



           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
(a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
               L




       If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.


DAVID J. WEAVER, CLERK OF COURT                                    By: s/LGranger
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance: May 21, 2020
           Case 2:20-cv-11254-LVP-APP ECF No. 2 filed 05/21/20                                PageID.143       Page 8 of 10
AO 440 (Rev. 06/12) Summons in a Civil Action



                                       Summons and Complaint Return of Service

                                                               Case No. 20-11254
                                                               Hon. Linda V. Parker

                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)   Toyoda Gosei North America Corp.
 was received by me on (date)                                        .

            u I personally served the summons on the individual at (place)
                                                                               on (date)                           ; or

            u I left the summons at the individual’s residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
            on (date)                           , and mailed a copy to the individual’s last known address; or

            u I served the summons on (name of individual)                                                                  , who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                           ; or

            u I returned the summons unexecuted because                                                                           ; or

            u Other (specify):
                                                                                                                                       .

          My fees are $                         for travel and $                  for services, for a total of $                       .

          I declare under penalty of perjury that this information is true.

 Date:
                                                                                        Server’s signature



                                                                                      Printed name and title




                                                                                           Server’s address

 Additional information regarding attempted service, etc:
           Case 2:20-cv-11254-LVP-APP ECF No. 2 filed 05/21/20                              PageID.144        Page 9 of 10
AO 440 (Rev. 06/12) Summons in a Civil Action



                                                UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Eastern District of Michigan



Group 1 Automotive, Inc., et al                                      )
                                                                     )
                                                                     )            Civil Action No. 20-11254
                                                      Plaintiff,     )
                                                                     )
                                       v.                            )
Toyo Tire & Rubber Co., Ltd., et al                                  )            Hon. Linda V. Parker
                                                                     )
                                                                     )
                                                      Defendant.     )

                                                     SUMMONS IN A CIVIL ACTION

To:        TG Kentucky, LLC



           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
(a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
               L




       If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.


DAVID J. WEAVER, CLERK OF COURT                                    By: s/LGranger
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance: May 21, 2020
          Case 2:20-cv-11254-LVP-APP ECF No. 2 filed 05/21/20                                PageID.145        Page 10 of 10
AO 440 (Rev. 06/12) Summons in a Civil Action



                                       Summons and Complaint Return of Service

                                                               Case No. 20-11254
                                                               Hon. Linda V. Parker

                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)   TG Kentucky, LLC
 was received by me on (date)                                        .

            u I personally served the summons on the individual at (place)
                                                                               on (date)                           ; or

            u I left the summons at the individual’s residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
            on (date)                           , and mailed a copy to the individual’s last known address; or

            u I served the summons on (name of individual)                                                                  , who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                           ; or

            u I returned the summons unexecuted because                                                                           ; or

            u Other (specify):
                                                                                                                                       .

          My fees are $                         for travel and $                  for services, for a total of $                       .

          I declare under penalty of perjury that this information is true.

 Date:
                                                                                        Server’s signature



                                                                                      Printed name and title




                                                                                           Server’s address

 Additional information regarding attempted service, etc:
